MAINE	SUPREME	JUDICIAL	COURT	                                                       Reporter	of	Decisions	
Decision:	       2017 ME 121 
Docket:	         Jud-16-1	
Argued:	         February	10,	2017	
Docket:	         Jud-17-1	
Submitted	
					On	Briefs:	 May	22,	2017	 	         	        	       	       	
Decided:	        June	20,	2017	
                                                                                                            	
Panel:	       SAUFLEY	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                        IN	THE	MATTER	OF	ROBERT	M.A.	NADEAU	
                                          	
	
PER	CURIAM	

          [¶1]		The	Committee	on	Judicial	Responsibility	and	Disability	filed	two	

reports	with	us—in	our	capacity	as	the	Supreme	Judicial	Court—alleging	a	total	

of	 six	 violations	 of	 the	 Maine	 Code	 of	 Judicial	 Conduct	 by	 then	 York	 County	

Probate	Judge	Robert	M.A.	Nadeau	and	recommending	sanctions.	

          [¶2]		A	report,	filed	January	19,	2016,	docket	number	Jud-16-1,	alleged	

five	 violations	 of	 the	 Maine	 Code	 of	 Judicial	 Conduct	 arising	 from	 Judge	

Nadeau’s	actions	while	a	judge-elect	or	a	sitting	judge.1		A	second	report,	filed	




    1		Regarding	the	matters	at	issue	in	Jud-16-1,	Robert	M.A.	Nadeau	was	judge-elect	or	the	sitting	

York	County	Probate	Judge	at	the	time	of	all	of	his	judicial	actions	addressed	in	this	proceeding	and	
at	the	time	of	all	matters	considered	by	the	Committee	on	Judicial	Responsibility	and	Disability	and	
by	the	Hearing	Justice	appointed	by	this	Court.		He	was	not	reelected	in	the	November	2016	election	
and	ceased	to	hold	office	January	1,	2017.		See	Me.	Const.	art.	VI,	§	6.		The	February	hearing	before	
this	 Court	 in	 Jud-16-1	 occurred	 after	 he	 left	 office.	 	 For	 purposes	 of	 this	 opinion,	 however,	
Robert	Nadeau	will	be	referred	to	as	“Judge	Nadeau”	because	he	held	judicial	office	at	the	time	the	
conduct	at	issue	occurred.	
2	

March	 16,	 2017,	 docket	 number	 Jud-17-1,	 alleged	 one	 violation	 of	 the	 Maine	

Code	of	Judicial	Conduct	arising	from	allegations	that	Judge	Nadeau	used	his	

law	firm	web	page	to	solicit	donations	to	support	his	campaign	for	reelection	

as	York	County	Probate	Judge.		Because	the	two	reports	from	the	Committee	

were	filed	at	different	times	and	were	considered	through	different	procedures	

by	the	Committee	and	this	Court,	the	ethical	violations	addressed	in	each	report	

will	be	addressed	separately	in	this	opinion.	

                                        I.		CASE	HISTORY2	

A.		     Jud-16-1	Proceedings	

		       [¶3]		“[T]he	Supreme	Judicial	Court	has	exclusive	original	jurisdiction”	in	

matters	of	judicial	discipline.		In	re	Nadeau,	2007 ME 21,	¶	10,	914 A.2d 714.		

Invoking	 that	 authority,	 on	 January	 19,	 2016,	 the	 Committee	 filed	 a	 report	

alleging	 that	 Judge	 Nadeau	 committed	 five	 violations	 of	 the	 Maine	 Code	 of	

Judicial	Conduct.3		See	M.R.	Comm.	Jud.	Responsibility	&	Disability	3.	


     2		Judge	Nadeau’s	conduct	while	serving	as	Probate	Judge	in	York	County	has	resulted	in	violations	

of	the	Maine	Code	of	Judicial	Conduct	and	discipline	on	two	previous	occasions	that	resulted	in	three	
prior	 opinions.	 	 See	 In	 re	 Nadeau,	 2016 ME 116,	 144 A.3d 1161;	 In	 re	 Nadeau,	 2007 ME 35,	
916 A.2d 200;	 In	 re	 Nadeau,	 2007 ME 21,	 914 A.2d 714.	 	 His	 conduct	 regarding	 the	 abrupt	
rescheduling	 of	 Probate	 Court	 matters—at	 issue	 here	 pursuant	 to	 Count	 4—also	 gave	 rise	 to	 an	
action	 currently	 on	 appeal	 to	 us.	 	 See	 LeGrand	 v.	 York	 County	 Judge	 of	 Probate,	
No.	 YORSC-CV-2015-269	 (Me.	 Super.	 Ct.,	 York	 Cty.,	 Mar.	 29,	 2016);	 LeGrand	 v.	
York	County	Judge	of	Probate,	Law	Ct.	No.	Yor-16-194	(Me.	Apr.	26,	2016).	
     3		The	Maine	Code	of	Judicial	Conduct	was	promulgated	in	1993	and	became	effective	that	year.		

See	M.	Code	Jud.	Conduct	II(2)	(Tower	2014).		The	1993	Code	and	amendments	to	it	have	since	been	
                                                                                                           3	

       Count	1	alleged	that	then	Judge-elect	Nadeau’s	directive	to	the	Register	
of	Probate	of	York	County	not	to	include	seven	attorneys	on	the	court	appointed	
attorney	list	was	motivated	by	his	previous	contentious	relationship	with	those	
attorneys,	in	violation	of	Judicial	Canons	2(B)	and	3(C)(4);	
       	
       Count	2	alleged	that	Judge	Nadeau’s	removal	of	an	attorney	from	cases	to	
which	 she	 had	 previously	 been	 appointed	 was	 motivated	 by	 her	 association	
with	 an	 attorney	 with	 whom	 Nadeau	 had	 a	 contentious	 relationship,	 in	
violation	of	Canon	2(A)	and	(B);	
       	
       Count	 3	 alleged	 that—in	 a	 case	 in	 which	 he	 had	 recused	 himself—
Judge	 Nadeau	 ordered	 an	 attorney	 to	 destroy	 a	 lawfully	 obtained	 public	
document,	in	violation	of	Canon	2(A);	
       	
       Count	4	alleged	that	Judge	Nadeau’s	abrupt	overhaul	of	the	Probate	Court	
schedule	 was	 motivated	 by	 his	 anger	 with	 the	 York	 County	 Commissioners	
when	his	request	for	a	pay	increase	was	rejected,	in	violation	of	Canons	1,	2(A)	
and	(B),	and	3(B)(8);	and	
       	
       Count	5	alleged	that	Judge	Nadeau	was,	through	oral	and	written	orders,	
encouraging	litigants	before	him	to	contact	their	county	officials	to	lobby	for	
increased	court	funding,	which	would	also	increase	his	salary,	in	violation	of	
Canon	2(B).	
       	
       [¶4]		The	Committee	requested	that	Judge	Nadeau	be	fined	$10,000	and,	

by	means	of	a	conditional	suspension	from	the	practice	of	law,	be	barred	from	

ever	holding	judicial	office	again.	




superseded	 by	 a	 revised	 version	 that	 became	 effective	 on	 September	 1,	 2015.	 	 See	 M.	 Code	 Jud.	
Conduct	 II	 (Tower	 2015).	 	 Because	 the	 conduct	 alleged	 in	 Jud-16-1	 occurred	 before	
September	 1,	 2015,	 the	 version	 applicable	 to	 that	 proceeding	 is	 the	 1993	 version.	 	 Therefore,	
citations,	quotations,	and	discussion	pertaining	to	Jud-16-1	will	be	drawn	from	the	1993	version	of	
the	Code.	
4	

      [¶5]	 	 Following	 receipt	 of	 the	 report	 in	 Jud-16-1,	 the	 Court,	 in	 a	

procedural	order	dated	February	22,	2016,	appointed	an	Active	Retired	Justice	

of	the	Supreme	Judicial	Court	(Clifford,	J.)	to	preside	as	a	Hearing	Justice	and	to	

conduct	 a	 de	 novo	 hearing	 at	 which	 the	 Committee	 and	 Judge	 Nadeau	 could	

present	 evidence	 and	 argument	 regarding	 the	 allegations.	 	 See	 In	 re	 Ross,	

428 A.2d 858,	860	(Me.	1981).	

	     [¶6]	 	 A	 two-day	 evidentiary	 hearing	 was	 held	 on	 May	 10	 and	

June	16,	2016.		The	Hearing	Justice	issued	findings	on	July	15,	2016.		Based	on	

those	findings,	the	Hearing	Justice	concluded	that	the	Committee	had	proved	

four	 of	 the	 five	 counts	 alleged	 in	 the	 Committee’s	 report.	 	 Pursuant	 to	 a	

subsequent	 procedural	 order,	 we	 requested	 that	 the	 parties	 file	 further	

argument	on	the	merits	of	the	Committee’s	charges	and	on	what	sanctions,	if	

any,	should	be	imposed	if	we	were	to	conclude	that	a	violation	or	violations	of	

the	Code	had	occurred.		The	Hearing	Justice’s	detailed	findings	and	conclusions	

are	now	before	us	for	consideration	and	decision	after	receiving	briefs	and,	on	

February	10,	2017,	hearing	arguments	by	the	Committee	and	Judge	Nadeau.	

B.	   Jud-17-1	Proceedings	

      [¶7]		On	March	16,	2017,	approximately	one	month	after	oral	argument	

in	 the	 Jud-16-1	 matter,	 the	 Committee	 filed	 its	 second	 report.	 	 This	 report	
                                                                                                                5	

alleged	a	single	violation	of	the	Maine	Code	of	Judicial	Conduct	by	Judge	Nadeau	

while	he	was	a	candidate	for	reelection	as	Probate	Judge.		The	report	had	been	

filed	after	the	Committee	had	notified	Judge	Nadeau	of	the	alleged	violation	and,	

by	letters	dated	November	13,	2016,	and	January	17,	2017,	Judge	Nadeau	had	

waived	a	hearing	before	the	Committee	regarding	the	alleged	violation.	

         [¶8]		The	report	alleged	that	“on	or	about	June	14,	2016,	Judge	Nadeau	

violated	this	Rule4	by	posting	a	message	on	his	private	law	firm	website	that	

stated,	among	other	things,	‘It	will	be	important	for	me	to	have	lots	of	support,	

including	donations	to	my	campaign’s	committee	known	as	the	Committee	to	

Re-elect	Judge	Nadeau	(in	care	of	[a	named	individual	and	address]).’”		The	Rule	

at	issue	in	the	report	is	Rule	4.2(C)(1)	of	the	Code	of	Judicial	Conduct	(effective	

September	1,	2015),5	which	states:	

         (C)	     A	candidate	for	election	or	reelection	as	judge	of	probate	shall	not:	
	
                  (1)	 Personally	 solicit	 or	 accept	 campaign	 contributions	 or	
                  personally	solicit	publicly	stated	support.	
	


    4		 Some	 filings	 by	 the	 Committee	 indicate	 that	 the	 Rule	 alleged	 to	 have	 been	 violated	 is	
Rule	4.3(C)(1)	of	the	Code	of	Judicial	Conduct	(effective	September	1,	2015).		It	is	evident	that	the	
Rule	at	issue	is	Rule	4.2(C)(1)	of	the	Code	of	Judicial	Conduct,	quoted	in	this	opinion.		Correspondence	
attached	to	the	Committee’s	report	indicates	that	both	the	Committee	and	Judge	Nadeau	recognized	
that	the	Rule	at	issue	is	Rule	4.2(C)(1).		Thus,	no	prejudice	is	evident	from	the	incorrect	citation	of	
the	Rule	at	issue	in	the	Jud-17-1	proceeding.	

    5	 	 Because	 the	 conduct	 at	 issue	 occurred	 after	 September	 1,	 2015,	 the	 current	 Code	 of	 Judicial	

Conduct	applies	to	the	conduct	alleged	in	Jud-17-1.	
6	

	        [¶9]		After	the	parties’	initial	filings	and	responses,	we	issued	procedural	

orders	 confirming	 that	 (1)	 attachments	 A	 through	 F	 to	 the	 parties’	 filings	

constituted	 the	 factual	 record	 upon	 which	 a	 decision	 could	 be	 based;	 (2)	 no	

further	argument	before	this	Court	was	requested;	and	(3)	a	briefing	schedule	

was	set	after	which	the	report	proceeding	in	Jud-17-1	would	be	decided	along	

with	 the	 report	 proceeding	 in	 Jud-16-1.	 	 The	 briefing	 schedule	 having	 been	

adhered	to,	with	a	final	brief	filed	on	May	22,	2017,	the	matter	is	now	ready	for	

decision.	

                               II.		FINDINGS	AND	CONCLUSIONS	

A.	      Judicial	Misconduct	in	Jud-16-1	

         [¶10]		Pursuant	to	our	February	22,	2016,	procedural	order,	the	Hearing	

Justice’s	findings	“shall	be	treated	in	the	same	manner	as	findings	made	by	a	

referee	pursuant	to	M.R.	Civ.	P.	53(e)(2).”		Rule	53	instructs	that	the	court	“shall	

adopt	 the	 referee’s	 findings	 of	 fact	 unless	 clearly	 erroneous.”	 	 M.R.	 Civ.	 P.	

53(e)(2);	 see	 also	 Hennessy	 v.	 Fairley,	 2002 ME 76,	 ¶¶	 17-18,	 796 A.2d 41.		

Because	 the	 findings	 of	 the	 Hearing	 Justice	 are	 supported	 by	 the	 record,	 we	

adopt	 those	 findings.6	 	 See	 In	 re	 Nadeau,	 2016 ME 116,	 ¶	 4,	 144 A.3d 1161 




     6		In	this	opinion,	the	Hearing	Justice’s	findings	are	cited,	by	reference	to	page	numbers,	as	“FoF.”	
                                                                                              7	

(adopting	 findings	 of	 the	 Hearing	 Justice	 that	 are	 properly	 supported	 by	 the	

record).	

       [¶11]	 	 Based	 on	 the	 adopted	 findings,	 we	 proceed	 to	 determine,	 on	 a	

de	novo	basis,	whether	Judge	Nadeau	violated	the	Code.		Id.	¶	5.		In	doing	so,	we	

“give	 no	 deference	 to	 the	 Committee’s	 report,	 even	 though	 the	 Committee	 is	

charged	 with	 deciding	 administratively	 whether	 a	 charge	 has	 been	

established.”	 	 Id.	 (citation	 omitted).	 	 The	 burden	 of	 proving	 the	 allegations	

contained	in	the	report	rests	with	the	Committee.		Id.	

       [¶12]		“The	delivery	of	justice	and	public	confidence	in	the	integrity	of	the	

judiciary	 necessarily	 rests	 on	 judicial	 officers’	 adherence	 to	 the	 ethical	

standards	prescribed	in	the	Code.”		Id.	¶	8.		The	Judicial	Canons	are	in	place	to	

provide	an	ethical	guide	to	judicial	conduct	and	ensure	that	judges	act	in	a	way	

that	is	“fitting	of	judicial	office	and	fulfills	their	crucial	responsibility	to	protect	

the	 public	 trust	 of	 a	 system	 that	 is	 founded	 on	 the	 rule	 of	 law.”	 	 Id.	 	 As	 the	

Preamble	to	the	1993	Code	made	clear,	the	Canons	provide	“rules	of	reason.”		

See	M.	Code	Jud.	Conduct	Preamble	(Tower	2014).	

       It	 is	 not	 intended	 .	 .	 .	 that	 every	 transgression	 will	 result	 in	
       disciplinary	action.		Whether	disciplinary	action	is	appropriate,	and	
       the	 degree	 of	 discipline	 to	 be	 imposed,	 should	 be	 determined	
       through	 a	 reasonable	 and	 reasoned	 application	 of	 the	 Code	 and	
       should	 depend	 on	 such	 factors	 as	 the	 seriousness	 of	 the	
       transgression,	whether	there	is	a	pattern	of	improper	activity,	and	
8	

       the	effect	of	the	improper	activity	upon	others	or	upon	the	judicial	
       system.	

Id.	 	 Thus,	 “the	 application	 of	 the	 Canons	 requires	 sensitivity	 to	 the	

extraordinarily	important	objectives	they	served,	viewed	in	the	particularized	

‘circumstances	and	conditions	in	which	judges	must	operate.’”		In	re	Nadeau,	

2016 ME 116,	 ¶	 9,	 144 A.3d 1161  (quoting	 Advisory	 Committee’s	 Notes	 to	

Preamble,	 1993	 promulgation	 of	 former	 M.	 Code	 Jud.	 Conduct	 (effective	

Sept.	1,	1993),	available	at	West’s	Maine	Rules	of	Court	Annotated	594	(Thomson	

Reuters	2016)).	

	      [¶13]		With	these	considerations	in	mind,	and	after	review	of	the	adopted	

findings	and	applicable	Canons	of	Judicial	Conduct,	we	concur	with	the	Hearing	

Justice’s	 conclusions	 as	 to	 Counts	 1,	 2,	 and	 5.	 	 As	 to	 Count	 3,	 we	 adopt	 the	

Hearing	 Justice’s	 findings,	 but	 we	 conclude,	 as	 a	 matter	 of	 law,	 that	 Judge	

Nadeau’s	conduct	addressed	in	Count	3	resulted	in	a	violation	of	the	applicable	

Canons	 of	 Judicial	 Conduct.	 	 As	 to	 Count	 4,	 we	 adopt	 the	 Hearing	 Justice’s	

findings,	but	we	conclude,	as	a	matter	of	law,	that	no	violation	of	the	applicable	

Canons	of	Judicial	Conduct	has	been	demonstrated.	

       [¶14]		Robert	M.A.	Nadeau	served	as	the	elected	Probate	Judge	in	York	

County.	 	 (FoF.	 2.)	 	 He	 was	 elected	 to	 that	 position	 in	 1996,	 2000,	 and	 2004.		

(FoF.	2.)		He	lost	the	election	for	the	Probate	Judge	position	in	2008,	but	he	was	
                                                                                         9	

once	again	elected	in	2012.		(FoF.	2.)		The	conduct	at	issue	took	place	following	

his	election	in	2012	and	prior	to	completion	of	his	term	and	leaving	office	on	

January	1,	2017.		See	Me.	Const.	art.	VI,	§	6.	

      1.	    Do	Not	Appoint	Directive	

      [¶15]	 	 Following	 his	 reelection	 in	 November	 of	 2012,	 then	 judge-elect	

Nadeau	sent	an	email	to	the	York	County	Register	of	Probate,	Carol	Lovejoy,	and	

directed	that	she	not	include	seven	attorneys	on	the	list	of	attorneys	eligible	to	

receive	 court	 appointments	 for	 cases	 in	 the	 York	 County	 Probate	 Court.		

(FoF.	 2-3.)	 	 Regarding	 four	 of	 the	 seven	 attorneys—Thomas	 Elias,	 Pamela	

Holmes,	Amy	McGarry,	and	Vicki	Mathews—judge-elect	Nadeau	stated	in	his	

email	 that	 he	 “lack[ed]	 confidence	 in	 their	 veracity.”	 	 (FoF.	 3.)	 	 As	 to	 the	

remaining	three	attorneys—Amanda	Ramirez,	Angela	Thibodeau,	and	Sharon	

Ward—he	stated	that	it	would	be	best	not	to	appoint	them	because	they	were	

associated	in	their	law	practice	with	Attorney	Holmes.		(FoF.	3.)	

      [¶16]		Attorneys	Elias	and	Holmes	had	been	associated	with	Nadeau	in	

his	 law	 firm	 and	 were	 later	 involved	 in	 litigation	 with	 Nadeau	 when	 they	

decided	to	leave	his	practice.		(FoF.	3.)		That	litigation	was	very	contentious.		

(FoF.	3.)		Attorney	McGarry	also	practiced	in	Nadeau’s	law	firm,	but	she	left	and	

began	 practicing	 with	 Attorney	 Holmes.	 	 (FoF.	 4.)	 	 Attorney	 Mathews	 had	
10	

supported	Judge	Nadeau’s	political	opponent	in	the	2012	election	for	Judge	of	

Probate	and	openly	criticized	Judge	Nadeau	in	email	correspondence	that	was	

circulated	throughout	York	County.		(FoF.	4.)	

       [¶17]		Judge	Nadeau	asserted	that	his	reason	for	not	including	the	seven	

attorneys	 on	 the	 court-appointed	 list	 was	 because	 he	 would	 have	 to	 recuse	

himself	from	those	cases,	which	the	Probate	Court	budget	could	not	support.		

(FoF.	4.)		Months	later—in	April	2013—he	sought	and	received	an	opinion	from	

the	 Advisory	 Committee	 on	 Judicial	 Ethics,	 which	 informed	 him	 that	 in	

qualifying	cases	he	should	appoint	attorneys	for	indigent	persons	impartially,	

even	if	doing	so	may	result	in	his	disqualification	from	cases	and	added	expense	

to	 the	 court.	 	 (FoF.	 5.)	 	 Because	 of	 that	 opinion,	 Judge	 Nadeau	 directed	 the	

Register	 that	 those	 seven	 attorneys	 were	 eligible	 to	 be	 appointed	 to	 cases	

before	the	court.		(FoF.	5.)	

       [¶18]		Although	Judge	Nadeau	did	rescind	the	do	not	appoint	directive,	

damage	 had	 been	 done	 to	 all	 of	 the	 attorneys	 implicated.	 	 (FoF.	 5.)	 	 Their	

credibility	 was	 called	 into	 question,	 and	 their	 reputations	 were	 harmed	 as	 a	

result.		(FoF.	6.)	

       [¶19]	 	 Although	 Judge	 Nadeau	 may	 have	 referenced	 court	 budget	

concerns,	 he	 was	 also	 “substantially	 motived	 by	 ill	 will	 toward	 those	 seven	
                                                                                       11	

attorneys	 on	 the	 do	 not	 appoint	 list,	 especially	 the	 four	 whose	 credibility	 he	

questioned.”	 	 (FoF.	 6.)	 	 In	 particular,	 the	 directive	 to	 not	 appoint	 Attorneys	

Holmes	 and	 Elias	 was	 influenced	 by	 Judge	 Nadeau’s	 past	 contentious	

relationship	with	them.		(FoF.	3.)	

      [¶20]		The	Committee	alleges	this	conduct	violated	Judicial	Canons	2(B)	

and	 3(C)(4).	 	 These	 Canons	 provided	 that	 “[a]	 judge	 shall	 not	 allow	 family,	

social,	political,	or	other	relationships	to	influence	the	judge’s	judicial	conduct	

or	judgment,”	M.	Code	Jud.	Conduct	Canon	2(B),	and	“[a]	judge	shall	exercise	

the	 power	 of	 appointment	 impartially	 and	 on	 the	 basis	 of	 merit,”	 id.	 Canon	

3(C)(4).	

      [¶21]	 	 The	 email	 directive	 not	 to	 appoint,	 as	 well	 as	 the	 policy’s	

continuation	 after	 Judge	 Nadeau	 assumed	 office	 until	 its	 rescission	 in	

April	 of	 2013,	 constituted	 a	 violation	 of	 the	 Maine	 Code	 of	 Judicial	 Conduct.		

Judge	Nadeau	allowed	his	personal	relationships	with	the	attorneys	to	dictate	

how	he	appointed	attorneys—a	decision	he	did	not	base	on	merit	or	carry	out	

in	 an	 impartial	 manner—which	 constitutes	 a	 violation	 of	 Canons	 2(B)	 and	

3(C)(4).	
12	

	     2.	    Removal	of	Attorney	Ramirez	

      [¶22]	 	 In	 January	 2013,	 shortly	 after	 Judge	 Nadeau	 assumed	 office,	 he	

ordered	 that	 Attorney	 Amanda	 Ramirez	 be	 removed	 from	 three	 active	 cases	

then	pending	before	the	York	County	Probate	Court—cases	to	which	she	had	

previously	 been	 appointed.	 	 (FoF.	 6.)	 	 Attorney	 Ramirez	 was	 practicing	 with	

Attorney	 Holmes	 at	 the	 time.	 	 (FoF.	 6.)	 	 Although	 the	 removal	 of	 Attorney	

Ramirez	from	those	three	cases	was	vacated	within	one	court	day,	the	order	

caused	her	considerable	consternation	and	concern.		(FoF.	7.)	

	     [¶23]	 	 The	 Committee	 contends	 that,	 under	 these	 facts,	 the	 removal	 of	

Attorney	Ramirez	violated	Canon	2(A)	and	(B),	which	provided	that	“[a]	judge	

shall	respect	and	comply	with	the	law	and	shall	act	at	all	times	in	a	manner	that	

promotes	public	confidence	in	the	integrity	and	impartiality	of	the	judiciary,”	

M.	Code	Jud.	Conduct	Canon	2(A),	and	“[a]	judge	shall	not	allow	family,	social,	

political,	 or	 other	 relationships	 to	 influence	 the	 judge’s	 judicial	 conduct	 or	

judgment,”	id.	Canon	2(B).	

      [¶24]	 	 Although	 Judge	 Nadeau’s	 decision	 was	 motivated,	 in	 part,	 by	

Probate	Court	budgetary	concerns,	it	was	also	motived	by	his	animosity	toward	

Attorney	 Holmes	 and	 her	 law	 firm.	 	 (FoF.	 6-7.)	 	 This	 conduct	 constituted	 a	

violation	of	the	Maine	Code	of	Judicial	Conduct.		Because	Judge	Nadeau’s	actions	
                                                                                       13	

did	 not	 promote	 public	 confidence	 in	 the	 integrity	 and	 impartiality	 of	 the	

judiciary,	 and	 because	 he	 allowed	 his	 adverse	 relationship	 with	 Attorney	

Holmes	 to	 influence	 his	 judgment	 regarding	 another	 attorney,	 he	 violated	

Canon	2(A)	and	(B).	

	     3.	    Order	to	Destroy	a	Lawfully	Obtained	Public	Document	

      [¶25]	 	 In	 early	 2013,	 Attorney	 Holmes	 learned	 about	 and	 lawfully	

obtained	 a	 copy	 of	 Judge	 Nadeau’s	 November	 2012	 email	 directive	 to	 the	

Register	of	Probate	not	to	include	her	and	the	six	other	attorneys	on	the	court	

appointment	list.		(FoF.	7.)		Based	in	part	on	this	information,	Attorney	Holmes	

filed	an	objection	and	motion	to	transfer	a	pending	case—a	case	on	which	she	

had	previously	been	appointed—to	a	different	probate	judge.		(FoF.	7-8.)		Judge	

Nadeau	originally	denied	the	motion,	but	upon	a	motion	to	reconsider,	granted	

the	 transfer	 to	 another	 probate	 judge.	 	 (FoF.	 8.)	 	 In	 the	 order	 granting	 the	

transfer,	Judge	Nadeau	directed	Attorney	Holmes	to	“immediately	destroy”	all	

evidence	relating	to	the	do	not	appoint	directive	that	she	had	identified	in	her	

motion	to	transfer.		(FoF.	8.)		The	order	directed	that	she	certify	her	compliance	

within	seven	days.		(FoF.	8.)	

      [¶26]		Attorney	Holmes	did	not	comply	with	the	order,	and	Judge	Nadeau	

filed	a	complaint	against	her	with	the	Board	of	Overseers	of	the	Bar.		(FoF.	8.)		
14	

Attorney	 Holmes	 hired	 a	 lawyer	 to	 represent	 her	 during	 those	 proceedings.		

(FoF.	8.)		The	Grievance	Panel	found	that	Attorney	Holmes	violated	M.R.	Prof.	

Conduct	 3.4(c),7	 but	 it	 dismissed	 the	 complaint	 with	 a	 warning.	 	 See	

Me.	Grievance	Comm’n,	File	No.	13-145	(Dec.	15,	2014);	(FoF.	8).	

	       [¶27]	 	 The	 Committee	 argues	 that	 the	 order	 to	 destroy	 a	 lawfully	

obtained	public	document	violated	Canon	2(A),	which	provided	that	“[a]	judge	

shall	respect	and	comply	with	the	law	and	shall	act	at	all	times	in	a	manner	that	

promotes	public	confidence	in	the	integrity	and	impartiality	of	the	judiciary.”		

M.	Code	Jud.	Conduct	Canon	2(A).	

        [¶28]		Although	we	adopt	the	findings	of	the	Hearing	Justice,	we	conclude	

as	a	matter	of	law—despite	the	Hearing	Justice’s	conclusion	to	the	contrary—

that	 the	 conduct	 addressed	 in	 Count	 3	 is	 a	 violation	 of	 the	 Code.	 	 See	

In	re	Nadeau,	2016 ME 116,	¶	5,	144 A.3d 1161 (observing	that	after	adopting	

the	Hearing	Justice’s	findings,	we	determine	de	novo	whether	a	violation	of	the	

Code	has	occurred).	

	       [¶29]	 	 As	 the	 Grievance	 Panel	 observed,	 the	 document	 obtained	 was	 a	

public	record	as	defined	by	the	Freedom	of	Access	Act,	1	M.R.S.	§	402(3)	(2016),	



    7		M.R.	Prof.	Conduct	3.4(c)	states,	“A	lawyer	shall	not	.	.	.	knowingly	disobey	an	obligation	under	

the	rules	of	a	tribunal	except	for	an	open	refusal	based	on	an	assertion	that	no	valid	obligation	exists.”	
                                                                                                                15	

and	was	not	within	any	of	the	statutory	exceptions.		See	Me.	Grievance	Comm’n,	

File	No.	13-145	(Dec.	15,	2014).		Because	the	document	Judge	Nadeau	ordered	

Attorney	 Holmes	 to	 destroy	 was	 a	 lawfully	 obtained	 public	 document,	 and	

because	the	order	to	destroy	had	been	issued	in	connection	with	a	case	from	

which	 he	 had	 recused,	 we	 conclude,	 as	 a	 matter	 of	 law,	 that	 Judge	 Nadeau	

violated	the	Code.8		See	M.	Code	Jud.	Conduct	Canon	2(A).	

	        4.	      Overhaul	of	the	Probate	Schedule	

         [¶30]	 	 On	 April	 1,	 2015,	 Judge	 Nadeau	 presented	 to	 the	 York	 County	

Commissioners	 a	 detailed	 proposal	 to	 increase	 the	 number	 of	 days	 that	 the	

York	 County	 Probate	 Court	 would	 be	 in	 session.	 	 (FoF.	 9-10.)	 	 Part	 of	 this	



    8		The	Hearing	Justice	concluded	that	there	was	no	violation	of	Canon	2(A)	because	of	the	Panel’s	

finding	that	Attorney	Holmes	violated	the	Maine	Rules	of	Professional	Conduct,	but	he	noted	that	it	
was	“difficult	.	.	.	to	understand”	the	basis	for	Attorney	Holmes’s	violation,	because	Judge	Nadeau	had	
ordered	her	to	destroy	a	public	document	in	an	ongoing	case	in	which	he	had	recused.		(FoF.	9.)		We	
agree	that	it	is	difficult	to	understand	how	Holmes’s	actions	could	be	deemed	a	violation	of	the	Rules	
of	Professional	Conduct,	and	we	reach	a	different	conclusion	than	the	Hearing	Justice	about	the	effect	
of	the	finding	of	a	violation.	

   The	order	to	destroy	the	lawfully	obtained	public	document	also	may	have	violated	the	Freedom	
of	Access	Act,	which	provides,	

               Whoever	intentionally	removes	any	.	.	.	document	.	.	.	belonging	to	or	kept	in	any	
        state	office	.	.	.	or	intentionally	secretes,	alters,	mutilates,	defaces	or	destroys	any	such	
        .	.	.	document	.	.	.	or,	having	any	such	.	.	.	document	.	.	.	in	his	possession,	or	under	his	
        control,	 intentionally	 fails	 or	 refuses	 to	 return	 the	 same	 to	 that	 state	 office,	 or	 to	
        deliver	the	same	to	the	person	in	lawful	charge	of	the	office	where	the	same	was	kept	
        or	deposited,	shall	be	guilty	of	a	Class	D	crime.	
        	
1	M.R.S.	§	452	(2016).		We	do	not	address	that	issue	further.	
16	

proposal	included	an	increase	in	his	annual	salary	from	$48,498.77	to	$90,000,	

for	three	court	days	per	week,9	or	to	make	the	Probate	Judge	position	full-time	

at	a	salary	of	$119,476.		(FoF.	10.)		Although	it	is	unclear	when	or	to	what	extent	

the	Commissioners	considered	Judge	Nadeau’s	proposed	changes	to	the	court	

schedule	and	to	his	compensation,	at	the	April	15	Commission	meeting,	Judge	

Nadeau’s	proposed	schedule	changes	and	pay	increase	were	rejected	with	little	

or	no	discussion.		(FoF.	11.)	

       [¶31]	 	 As	 the	 Hearing	 Justice	 found,	 “within	 minutes”	 after	 the	

Commissioners’	vote	to	reject	his	proposal,	at	5:36	p.m.,	Judge	Nadeau	directed	

the	Register	of	Probate,	via	email,	to	make	immediate	changes	to	the	Probate	

Court	 schedule.	 	 (FoF.	 11.)	 	 The	 changes	 resulted	 in	 an	 increase	 in	 the	 time	

between	hearings	on	returnable	probate	estates,	name	changes,	and	adoptions	

involving	home	studies.		(FoF.	11.)		The	changes	included	blocking	off	a	half	day	

every	 other	 week	 to	 give	 Judge	 Nadeau	 time	 to	 write	 and	 blocking	 off	 from	

3:00	 p.m.	 to	 4:30	 p.m.	 every	 Wednesday	 to	 provide	 time	 for	 walk-in	

emergencies.		(FoF.	11.)		The	email	concluded	with,	“We	have	to	put	users	of	the	

court	ahead	of	county	budget	non-support.”		(FoF.	11.)	



   9		The	court	session	schedule	in	place	when	Judge	Nadeau	earned	the	salary	of	$48,498.77	was	

two	days	per	week,	eight	hours	per	day,	for	a	total	of	sixty-four	hours	per	month.	
                                                                                                 17	

       [¶32]		A	few	hours	later,	at	12:07	a.m.,	Judge	Nadeau	sent	another	email	

to	 the	 Register	 of	 Probate,	 directing	 her	 to	 change	 the	 days	 scheduled	 for	

Probate	Court	from	Wednesdays	and	Thursdays	to	Mondays	and	Fridays	from	

8:00	a.m.	to	4:30	p.m.,	with	no	hearings	after	4:00	p.m.		(FoF.	11.)		The	email	

required	 the	 Register	 to	 reschedule	 any	 hearings	 that	 had	 already	 been	

scheduled	and	to	schedule	future	hearings	to	comply	with	the	new	schedule.		

(FoF.	12.)	

       [¶33]		Later	in	the	morning	after	the	rejection	of	his	proposed	schedule	

changes	and	salary	increase,	at	8:46	a.m.,	Judge	Nadeau	sent	yet	another	email	

to	the	Register	of	Probate	criticizing	the	County’s	unwillingness	to	support	his	

request	 for	 additional	 court	 time.	 	 (FoF.	 12.)	 	 In	 the	 email,	 he	 ordered	 a	 full	

trailing	docket	list	for	trials	and	two	to	three	days	for	cases	to	be	addressed	

without	trial.		(FoF.	12.)		The	schedule	was	later	finalized	to	include	the	first	

two	Mondays	of	each	month,	the	entire	third	week	of	the	month,	and	the	last	

Friday	 of	 each	 month.10	 	 (FoF.	 12.)	 	 All	 hearings	 were	 to	 be	 concluded	 by	

3:30	p.m.,	and	any	court	holidays	falling	on	a	Monday	would	not	be	made	up.		

(FoF.	12.)	



   10		Testimony	indicated	that	the	first	two	Mondays	would	be	for	noncontested	matters,	the	entire	

third	week	would	be	for	contested	matters,	and	the	last	Friday	would	be	for	research	and	writing.	
18	

      [¶34]		These	changes	to	the	Probate	Court	schedule	did,	in	the	long	run,	

result	 in	 overall	 improvements.	 	 (FoF.	 13.)	 	 Although	 the	 changes	 were	

beneficial	 to	 the	 court,	 the	 initial	 action	 by	 Judge	 Nadeau	 was	 motivated,	 “at	

least	 in	 substantial	 part,	 by	 his	 anger	 and	 disappointment	 at	 the	 County	

Commission’s	refusal	to	consider	and	implement	the	changes	he	proposed	to	

them,	 to	 increase	 the	 scheduled	 court	 time	 and	 the	 judge’s	 compensation.”		

(FoF.	 13.)	 	 The	 changes	 were	 made	 “immediately	 after”	 Judge	 Nadeau’s	 pay	

increase	 proposal	 was	 rejected	 and	 were	 made	 without	 sufficient	 time	 for	

reflection,	especially	given	that	the	schedule	resulted	in	less	time	for	cases	to	

be	processed	and	addressed	by	the	Probate	Court,	and	resulted	in	scheduling	

and	rescheduling	delays.		(FoF.	13.)	

      [¶35]		The	Committee	argues	that	the	issue	of	Judge	Nadeau’s	motivation	

for	the	abrupt	schedule	change	is	foreclosed	by	collateral	estoppel	because	it	

was	previously	litigated	and	decided	in	LeGrand	v.	York	County	Judge	of	Probate,	

No.	YORSC-CV-2015-269	(Me.	Super.	Ct.,	York	Cty.,	Mar.	29,	2016).		In	LeGrand,	

the	Superior	Court	(York	County,	Warren,	J.)	found	that	the	schedule	changes,	

in	large	part,	were	implemented	by	Judge	Nadeau	“to	get	back	at	the	County	

Commissioners	 who	 had	 rejected	 [his]	 request	 for	 an	 increase	 in	 salary	 and	

court	time.”		Id.	at	10.		Although	Judge	Nadeau	argues	that	the	factual	issue	was	
                                                                                      19	

not	identical,	nor	fully	litigated	by	him,	the	Hearing	Justice	here—independent	

of	 whether	 the	 Hearing	 Justice’s	 findings	 should	 be	 bound	 by	 collateral	

estoppel—“reach[ed]	 the	 same	 conclusion	 as	 the	 Superior	 Court	 in	 Legrand,	

and	[found]	that	the	changes	implemented	by	Judge	Nadeau	were	motivated,	at	

least	in	substantial	part,	by	his	anger	at	and	disappointment	with	the	County	

Commissioners.”		(FoF.	14.)		Because	the	Hearing	Justice	independently	made	

the	same	findings	as	the	Superior	Court,	we	need	not	further	discuss	application	

of	collateral	estoppel.	

      [¶36]	 	 The	 Committee	 contends	 that	 these	 actions	 violated	 Canons	 1,	

2(A)	and	(B),	and	3(B)(8).		These	Canons	provided	that	“[a]	judge	should	.	.	.	

maintain[]	 .	 .	 .	 high	 standards	 of	 conduct	 .	 .	 .	 so	 that	 the	 integrity	 and	

independence	of	the	judiciary	will	be	preserved,”	M.	Code	Jud.	Conduct	Canon	1,	

“[a]	judge	shall	respect	and	comply	with	the	law	and	shall	act	at	all	times	in	a	

manner	that	promotes	public	confidence	in	the	integrity	and	impartiality	of	the	

judiciary,”	id.	Canon	2(A),	“[a]	judge	shall	not	lend	the	prestige	of	judicial	office	

to	advance	the	private	interests	of	the	judge,”	id.	Canon	2(B),	and	“[a]	judge	shall	

dispose	 of	 all	 judicial	 matters	 promptly,	 efficiently,	 and	 fairly,”	 id.	 Canon	

3(B)(8).	
20	

        [¶37]	 	 Although	 the	 schedule	 changes,	 or	 at	 least	 the	 final	 schedule	

change,	resulted	in	an	overall	improvement	to	the	Probate	Court’s	efficiency,	

the	Hearing	Justice	did	not	err	in	finding	that	the	changes	were	motivated,	at	

least	 in	 part,	 by	 Judge	 Nadeau’s	 anger	 and	 disappointment	 with	 the	 County	

Commissioners	 after	 they	 rejected	 his	 request	 for	 increased	 court	 days	 and	

increased	 salary.	 	 (FoF.	 13-15.)	 	 This	 motivation	 is	 demonstrated	 by	 the	

intemperate	 late	 in	 the	 day	 and	 midnight	 directives	 mandating	 scheduling	

changes	 that	 ultimately	 were	 replaced	 by	 a	 schedule	 adopted	 after	 more	

deliberate	reflection	and	consultation.		The	initial	changes	were	made	without	

significant	time	for	reflection,	especially	given	that	the	new	schedule	resulted	

in	less	time	for	cases	to	be	processed	and	addressed	by	the	Probate	Court,	and	

resulted	 in	 scheduling	 and	 rescheduling	 delays.11	 	 (FoF.	 13.)	 	 The	 initial	

decisions	were	made	without	consultation	with	the	Probate	Court	staff,	which	

Judge	Nadeau	has	acknowledged	was	a	mistake.		(FoF.	13.)	

        [¶38]	 	 Relevant	 to	 the	 issues	 asserted	 by	 the	 Committee	 regarding	

Count	4,	the	Code	of	Judicial	Conduct	in	place	at	the	time	provided	as	follows:	




   11		Within	twenty-four	hours	after	the	initial	email	that	was	sent	moments	after	the	Commission’s	

decision	 not	 to	 adopt	 Judge	 Nadeau’s	 proposal,	 Judge	 Nadeau	 sent	 two	 more	 emails	 that	 made	
additional	adjustments	to	the	Probate	Court	schedule.		(FoF.	11-12.)		One	was	sent	at	12:07	a.m.	and	
the	other	at	8:46	a.m.	the	morning	after	the	decision.		(FoF.	11-12.)	
                                                                                        21	

    • “A	 judge	 shall	 diligently	 discharge	 the	 judge’s	 administrative	

       responsibilities	without	bias	or	prejudice	and	shall	maintain	professional	

       competence	in	judicial	administration.”		Id.	Canon	3(C)(1).	

    • “A	 judge	 should	 participate	 in	 establishing,	 maintaining,	 and	 enforcing	

       high	standards	of	conduct,	and	shall	personally	observe	those	standards	

       so	that	the	integrity	and	independence	of	the	judiciary	will	be	preserved.”		

       Id.	Canon	1.	

    • “A	 judge	 .	 .	 .	 shall	 act	 at	 all	 times	 in	 a	 manner	 that	 promotes	 public	

       confidence	in	the	integrity	and	impartiality	of	the	judiciary.”		Id.	Canon	

       2(A).	

    • “A	judge	shall	not	lend	the	prestige	of	judicial	office	to	advance	the	private	

       interests	of	the	judge	.	.	.	.”		Id.	Canon	2(B).	

    • “A	 judge	 shall	 dispose	 of	 all	 judicial	 matters	 promptly,	 efficiently,	 and	

       fairly.”		Id.	Canon	3(B)(8).	

	      [¶39]		Like	all	Maine	Probate	Courts,	the	York	County	Probate	Court	has	

one	part-time	judge	to	manage	the	County’s	probate	caseload.		In	adjusting	to	

the	fluctuating	demands	on	the	Probate	Courts,	probate	judges	must	exercise	

their	authority	to	administer	justice	effectively,	efficiently,	and	fairly	given	the	

constraints	of	the	office.		See	id.	Canon	3(B)(8),	(C)(1).		It	is	not	a	violation	of	the	
22	

Code	 of	 Judicial	 Conduct	 for	 a	 judge	 faced	 with	 administrative	 challenges	 to	

identify	 those	 challenges	 to	 the	 county	 commissioners	 or	 the	 public,	 or	 to	

change	the	court	schedule	to	give	priority	to	certain	cases	in	a	meaningful	way,	

even	 if	 the	 establishment	 of	 new	 priorities	 disadvantages	 certain	 case	 types.		

Nor	is	it	a	violation	of	the	Code	of	Judicial	Conduct	for	a	judge	to	inform	others	

when	 the	 hours	 of	 operation	 supported	 by	 the	 county	 commissioners	 are	

insufficient	 to	 enable	 the	 court	 to	 reach	 the	 matters	 that	 require	 the	 court’s	

attention	in	a	timely	fashion.	

	     [¶40]		The	structure	of	Maine’s	Probate	Courts	creates	a	risk,	however,	

that	 a	 probate	 judge	 may	 cross	 the	 line	 between	 proper	 administration	 and	

improper	conduct	advancing	the	judge’s	private	interest.		See	id.	Canons	2(B),	

3(C)(1).	 	 If	 the	 Code	 of	 Judicial	 Conduct	 is	 applied	 in	 an	 overly	 restrictive	

fashion,	the	person	who	may	best	know	whether	a	particular	Probate	Court	is	

functioning	 properly—namely,	 that	 county’s	 probate	 judge—will	 be	

constrained	in	speaking	about	the	needs	of	the	court	if	proposals	designed	to	

meet	those	needs	could	result	in	an	increased	salary	for	that	judge.	

      [¶41]	 	 While	 the	 State	 court	 system	 has	 an	 institutional	 structure	 that	

allows	 its	 judges,	 including	 the	 Chief	 Justice,	 the	 Supreme	 Judicial	 Court,	 the	

trial	 court	 chiefs,	 and	 regional	 judges,	 to	 speak	 broadly	 of	 court	 needs,	
                                                                                    23	

see	4	M.R.S.	§§	1,	101-A,	157(1)(B)	(2016);	Establishment	of	Judicial	Regions,	

Me.	 Admin.	 Order	 JB-08-01	 (effective	 July	 1,	 2008),	 a	 probate	 judge	 must	

exercise	 judicial	 and	 administrative	 authority	 alone,	 see	 18-A	 M.R.S.	 §	 1-302	

(2016).		This	arrangement	can	leave	the	judge	with	a	Hobson’s	choice:	speak	

out	about	the	need	for	more	court	hours,	thereby	arguing	at	the	same	time	for	

greater	 judicial	 compensation,	 and	 risk	 a	 charge	 of	 violating	 the	 Canons	 by	

appearing	to	use	the	judicial	position	to	advance	the	judge’s	own	interests;	or	

remain	silent	and	fail	to	advocate	for	better	public	service	within	that	county’s	

Probate	Court.	

      [¶42]	 	 The	 matter	 now	 before	 us	 illuminates	 the	 challenges	 facing	 a	

probate	judge	who	attempts	to	satisfy	the	broad	and	varied	requirements	of	the	

position.		To	be	sure,	the	allegations	in	Count	4	that	relate	directly	to	the	judge’s	

responsibility	 to	 advocate	 for	 the	 public	 benefit	 are	 intertwined	 with	 Judge	

Nadeau’s	less	salutary	behavior	that	complicates	the	analysis.		Separate	from	

those	behaviors,	however,	there	is	no	question	that	Judge	Nadeau	determined	

that	 additional	 court	 time	 was	 needed;	 that	 he	 provided	 information	 to	 the	

County	 Commissioners	 regarding	 the	 need	 for	 additional	 time;	 that	 the	

Commissioners	declined	to	support	more	time	(and	thus	more	compensation);	

and	that	the	judge	responded	by	changing	the	schedule	in	order	to	address	the	
24	

higher	 conflict	 cases,	 many	 involving	 children,	 that	 were	 not	 being	 reached.		

(FoF.	9-13,	15.)	

      [¶43]		The	difficulty	arises	from	the	Hearing	Justice’s	finding	that	Judge	

Nadeau’s	actions	in	responding	to	the	Commissioners’	decision	not	to	increase	

court	 hours	 were	 “impetuous”	 (FoF.	 15)	 and	 were	 instituted,	 without	 first	

consulting	 with	 court	 staff	 or	 others,	 immediately	 following	 the	 County	

Commissioners’	vote	(FoF.	11-13).	

	     [¶44]		Judge	Nadeau’s	intemperate	behavior	was	unfortunate	and	could	

undermine	 the	 public’s	 trust	 and	 confidence	 in	 the	 Probate	 Court.	 	 This	

particular	jurist	has	been	subject	to	disciplinary	actions	involving	intemperate	

behavior	 on	 prior	 occasions.	 	 See	 In	 re	 Nadeau,	 2016 ME 116,	 ¶¶	 13-19,	

144 A.3d 1161;	 Bd.	 of	 Overseers	 of	 the	 Bar	 v.	 Nadeau,	 No.	 Bar-05-03,	

2006	Me.	LEXIS	167	(Me.	Mar.	2,	2006).	

      [¶45]		Given	the	context	of	the	judge’s	actions,	and	the	fact	that	members	

of	the	public	ultimately	benefitted	from	those	actions,	however,	we	conclude	

that	the	changes	in	court	process	instituted	for	purposes	of	operating	within	

budget	 and	 time	 constraints,	 even	 though	 undertaken	 during	 a	 time	 of	

emotional	 agitation,	 did	 not,	 on	 these	 facts,	 constitute	 an	 ethical	 violation.		

Although	 the	 judge’s	 “impetuous”	 behavior	 (FoF.	 15)	 is	 regrettable,	 we	
                                                                                   25	

conclude	that	a	violation	of	the	Code	of	Judicial	Conduct	is	not	demonstrated	

with	regard	to	Count	4.	

	     5.	    Urging	Litigants	to	Lobby	as	Part	of	Court	Orders	

      [¶46]	 	 In	 May	 and	 June	 2015,	 Judge	 Nadeau	 issued	 orders	 and	 made	

statements	during	Probate	Court	hearings	urging	litigants	who	were	before	him	

and	 seeking	 court	 action	 on	 pending	 cases	 to	 contact	 their	 County	

Commissioners	to	support	increased	funding	for	more	Probate	Court	time	so	

that	 pending	 cases	 in	 which	 litigants	 were	 seeking	 action	 could	 be	 resolved	

more	quickly.		(FoF.	16.)		This	urging	to	petition	for	increased	funding,	tied	to	

litigants’	requests	for	action	in	matters	pending	in	the	court	where	he	presided,	

would	 directly	 benefit	 Judge	 Nadeau	 because	 increased	 court	 time	 meant	

increased	 judicial	 compensation,	 as	 his	 salary	 was	 based	 on	 scheduled	 court	

days	and	hours.		(FoF.	16.)	

      [¶47]		Specifically,	in	a	May	4,	2015,	order	rescheduling	a	hearing,	Judge	

Nadeau	wrote	that	

      the	one-day	hearing	may	be	rescheduled	to	an	earlier	date	if	one	is	
      available.	 	 However,	 the	 County	 of	 York	 has	 expressed	 its	
      unwillingness	 to	 fund	 needed	 additional	 court	 days.	 	 The	 county	
      commissioner	 serving	 [the	 litigant’s]	 community	 is	 Michael	 Cote,	
      and	the	County	Manager	opposing	extra	judicial	funding	is	Gregory	
      Zinser	[telephone	number].	
      	
In	another	order,	Judge	Nadeau	instructed	that	the	attorneys	should	
26	

       report	to	the	Register	how	much	hearing	time	will	be	needed,	so	
       that	 scheduling	 may	 occur	 accordingly.	 	 As	 the	 York	 County	
       Commissioners	 have	 refused	 to	 support	 funding	 for	 additional	
       judicial	time,	any	concern	regarding	delays	should	be	directed	to	
       the	 parties’	 county	 commissioner,	 Michael	 Cote	 [telephone	
       number]	and	Marston	Lovell	[telephone	number].	

In	a	different	order,	Judge	Nadeau	wrote	that	the	“parties	may	wish	to	direct	

their	concerns	about	scheduling	delays	to	the	county	manager,	Gregory	Zinser,	

[telephone	 number],	 as	 he	 has	 been	 reluctant	 to	 support	 the	 funding	 of	

additional	court	time.”	

       [¶48]		Additionally,	Judge	Nadeau	stated	on	the	record	during	a	hearing	

that	“we’ve	been	asking	for	more	court	time—funding	for	more	court	time	in	

this	court,	and	we	have	not	been	successful	with	the	County	Commission	so	far.”		

He	 went	 on	 to	 provide	 the	 contact	 information	 of	 the	 applicable	 county	

commissioner,	 and	 suggested	 that	 the	 litigants	 and	 attorneys	 “call	 .	 .	 .	 and	

discuss	the	problems	with	inability	to	accommodate	a	sooner	hearing	.	.	.	[a]nd	

maybe	if	enough	of	these	commissioners	hear	from	enough	people,	including	

attorneys,	about	the	problems	here	and	the	need	for	more	court	time,	maybe	

they’ll	.	.	.		be	willing	to	support	it	and	fund	it.”	

       [¶49]	 	 Many	 courts	 are	 underfunded.	 	 Judges	 talk	 about	 such	

underfunding	regularly.		Often	judges	urge	members	of	the	bar	and	the	public	

to	 contact	 appropriate	 authorities	 who	 control	 the	 purse	 strings	 to	 support	
                                                                                           27	

increased	 funding.	 	 There	 is	 no	 ethical	 violation	 in	 urging	 such	 contacts	 to	

support	increased	funding	for	courts.		As	the	Hearing	Justice	found,	“efforts	to	

persuade	the	County	Commissioners,	and	the	bar,	and	the	public,	that	the	court	

needs	increased	funding,	would	be	legitimate	and	fully	authorized”	by	Canon	

5(A)(1)(f).		(FoF.	16.)		What	sets	this	case	apart	from	common	efforts	by	judges	

to	 support	 increased	 funding	 for	 courts	 is	 Judge	 Nadeau’s	 urging	 litigants	 in	

cases	before	him	to	contact	county	authorities	to	support	funding	that	would	

have	the	direct	effect	of	increasing	Judge	Nadeau’s	compensation.	

       [¶50]	 	 The	 Committee	 alleges	 that	 advising	 litigants	 to	 contact	 county	

authorities	for	this	purpose	violated	Canon	2(B),	which	provides	that	“[a]	judge	

shall	not	lend	the	prestige	of	judicial	office	to	advance	the	private	interests	of	

the	judge.”		M.	Code	Jud.	Conduct	Canon	2(B).	

       [¶51]		Judge	Nadeau’s	argument	that	his	actions	were	consistent	with	the	

judicial	canons	because	he	was	acting	“to	improve	the	law,	the	legal	system,	or	

the	administration	of	justice,”	M.	Code	Jud.	Conduct	5(A)(1)(f),	is	unpersuasive	

in	 light	 of	 the	 Hearing	 Justice’s	 explicit	 findings.	 	 (FoF.	 16.)	 	 “[Judge	 Nadeau]	

should	 not	 have	 been	 urging	 litigants	 in	 cases	 before	 him	 in	 such	 a	 manner,	

however.		His	judicial	salary	is	so	closely	tied	to	the	number	of	court	days,	and	
28	

he	 would	 so	 directly	 benefit	 from	 an	 increase	 in	 funds	 for	 more	 court	 days,	

[that]	there	was	a	violation	of	Canon	2(B).”		(FoF.	16.)	

      [¶52]		Although	we	recognize	the	difficult	situation	that	the	structure	of	

the	Probate	Courts	creates,	see	supra	¶¶	40-41,	the	judge	here	went	too	far	in	

urging	 advocacy	 on	 his	 behalf	 by	 litigants	 who	 needed	 and	 deserved	 his	

neutrality.	 	 Based	 on	 the	 Hearing	 Justice’s	 findings,	 we	 conclude,	 as	 did	 the	

Hearing	Justice,	that	Judge	Nadeau	violated	Canon	2(B)	because	he	was	using	

the	 power	 and	 prestige	 of	 his	 judicial	 office	 to	 advance	 his	 own	 private	

interests.	

B.	   Judicial	Misconduct	in	Jud-17-1	

	     [¶53]		In	the	summer	of	2016,	Judge	Nadeau’s	law	firm’s	website	sought	

“lots	 of	 support”	 for	 his	 candidacy,	 “including	 donations	 to	 [his]	 campaign’s	

committee.”		The	record	also	reflects	that	the	website	solicitation	“generated	

absolutely	 no	 donations”;	 the	 donations	 were	 directed	 to	 be	 made	 to	 a	

campaign	 committee,	 not	 to	 Judge	 Nadeau	 personally;	 and	 the	 website	

solicitation	for	donations	was	removed	promptly	after	the	Committee	notified	

Judge	 Nadeau,	 in	 September	 2016,	 that	 the	 website	 solicitation	 may	 have	

constituted	an	ethical	violation.	
                                                                                                                 29	

	       [¶54]		Judge	Nadeau	argues	that,	because	the	application	of	the	Code	of	

Judicial	 Conduct	 should	 be	 “interpreted	 reasonably,”	 and	 because	 he	 did	 not	

directly	 solicit	 any	 individual	 for	 contributions,	 and	 his	 campaign	 committee	

received	no	contributions	as	a	result	of	the	website	solicitation,	he	should	not	

be	found	to	have	violated	Rule	4.2(C)(1).12	

        [¶55]	 	 Rule	 4.2(C)(1)	 expressly	 prohibits	 a	 candidate	 for	 election	 or	

reelection	 as	 a	 Probate	 Judge	 from	 personally	 soliciting	 campaign	

contributions.		See	M.	Code	Jud.	Conduct	R.	4.2(C)(1).		It	makes	no	difference	

whether	the	solicitation	was	successful	or	not.		The	solicitation,	not	its	success	

or	failure,	is	what	is	prohibited.		Based	on	the	undisputed	facts,	we	conclude	

that	 Judge	 Nadeau	 violated	 Rule	 4.2(C)(1)	 in	 soliciting	 donations	 to	 his	

reelection	campaign	through	his	personal	law	firm	website.13	


    12	 	 Judge	 Nadeau	 also	 argues	 that	 his	 personal	 solicitation	 of	 campaign	 contributions	 is	 speech	

protected	 by	 the	 First	 Amendment	 of	 the	 United	 States	 Constitution,	 citing	 Williams-Yulee	 v.	
Florida	Bar,	---	U.S.	---,	135	S.	Ct.	1656	(2015).		Williams-Yulee	addressed	a	provision	of	the	Florida	
Code	 of	 Judicial	 Conduct	 directing	 that	 a	 candidate	 for	 judicial	 office	 “‘shall	 not	 personally	 solicit	
campaign	funds	.	.	.	.’”		Id.	at	1663	(quoting	Fla.	Code	of	Jud.	Conduct	Canon	7C(1)).		The	term	is	similar	
to	the	limitation	stated	in	Rule	4.2(C)(1)	of	Maine’s	Code	of	Judicial	Conduct.		The	U.S.	Supreme	Court	
affirmed	the	imposition	of	discipline	on	Williams-Yulee	for	her	mailing	and	posting	online	a	letter	
soliciting	voluntary	contributions	to	her	campaign,	135	S.	Ct.	at	1671-1673,	holding	that	“because	
[the	personal	solicitation	restriction]	is	narrowly	tailored	to	serve	a	compelling	government	interest,	
the	First	Amendment	poses	no	obstacle	to	its	enforcement	in	this	case.”		Id.	at	1672.	
   13		Although	Rule	4.2(C)(1)	was	adopted	effective	September	1,	2015,	the	1993	Code	of	Judicial	

Conduct	included,	at	Canon	5(C)(3),	a	similarly	worded	prohibition	that	a	Probate	Judge	candidate	
“shall	not	personally	solicit	or	accept	campaign	contributions.”		M.	Code	Jud.	Conduct	Canon	5(C)(3)	
(Tower	 2014).	 	 This	 prohibition	 would	 have	 governed	 Judge	 Nadeau’s	 candidacy	 for	 the	 Probate	
Judge	position	in	elections	from	1996	through	2012.	
30	

      [¶56]		Considered	in	isolation,	this	violation	of	Rule	4.2(C)(1)	would	not	

likely	generate	any	sanction	beyond	a	reprimand.		But	considered	in	the	context	

of	Judge	Nadeau’s	history	of	prior	violations	of	his	judicial	ethical	obligations,	

and	 given	 that	 this	 violation	 occurred	 while	 proceedings	 regarding	 the	

violations	 alleged	 in	 Jud-16-1	 were	 pending	 before	 the	 Hearing	 Justice,	 this	

violation	is	further	confirmation	of	a	troubling	pattern	of	disregard	of	ethical	

obligations	that	cannot	be	ignored	in	determining	the	appropriate	sanction	for	

the	several	violations	of	ethical	obligations	found	in	this	opinion.	

C.	   Mootness	

	     [¶57]		To	the	extent	Judge	Nadeau	argues	that	the	issue	of	sanctions	for	

his	judicial	actions	is	moot	because	he	no	longer	holds	judicial	office,	we	have	

previously	 addressed	 and	 rejected	 this	 contention.	 	 See	 In	 re	 Cox,	

658 A.2d 1056,	1057-58	(Me.	1995)	(observing	that	the	end	of	a	judge’s	judicial	

tenure	does	not	render	the	imposition	of	sanctions	meaningless	or	extrajudicial	

when	addressing	conduct	that	occurred	while	serving	in	a	judicial	capacity).	

      [¶58]		Because	the	issue	of	sanctions	is	not	moot,	as	a	matter	of	law,	we	

do	not	need	to	expand	the	record	to	include	evidence	of	Nadeau’s	intent	to	seek	

judicial	 office	 during	 the	 next	 election,	 and	 accordingly	 we	 deny	 the	

Committee’s	motion	to	do	so.	
                                                                                     31	

D.	   Sanctions	

	     [¶59]		Having	determined	that	Judge	Nadeau	violated	the	Code	because	

of	his	do	not	appoint	directive,	as	charged	in	Count	1;	his	removal	from	pending	

cases	of	a	previously	appointed	attorney,	as	charged	in	Count	2;	his	order	to	

destroy	 a	 lawfully	 obtained	 public	 document,	 as	 charged	 in	 Count	 3;	 his	

issuance	of	orders	urging	litigants	before	him	to	lobby	for	increased	court	time,	

as	charged	in	Count	5,	and	his	personal	solicitation	of	campaign	contributions,	

as	charged	in	the	report	in	Jud-17-1,	we	next	determine	what	sanctions,	if	any,	

should	be	imposed.		See	In	re	Nadeau,	2016 ME 116,	¶	44,	144 A.3d 1161.	

      [¶60]	 	 In	 fashioning	 an	 appropriate	 sanction,	 “we	 examine	 multiple	

factors,	including	the	judge’s	professional	history,	the	context	within	which	the	

violations	occurred,	the	harm	to	the	litigants	and	public,	the	seriousness	of	the	

violations,	the	judge’s	acknowledgement	of	the	violations	and	understanding	of	

the	 impact	 on	 the	 litigants,	 and	 the	 prospects	 for	 ensuring	 public	 trust	 and	

confidence	in	the	judge’s	work	in	the	future.”	In	re	Holmes,	2011 ME 119,	¶	4,	

32 A.3d 1011  (citing	 M.	 Code	 Jud.	 Conduct	 Preamble).	 	 A	 sanction	 “must	 be	

sufficient	to	deter	the	individual	being	sanctioned	from	again	engaging	in	such	

conduct	 and	 to	 prevent	 others	 from	 engaging	 in	 similar	 misconduct	 in	 the	

future.”		In	re	Ross, 428 A.2d	at	869.	
32	

	       [¶61]		We	have	the	inherent	authority	to	impose	a	variety	of	sanctions	as	

judicial	disciplinary	measures—some	of	which	Judge	Nadeau	has	already	been	

subject	to.		Available	sanctions	include,	but	may	not	be	limited	to,	requirements	

for	obtaining	appropriate	assistance	or	ethics	education,	censure,	reprimand,	

forfeiture	 of	 funds,	 suspension	 from	 duties,	 and	 disbarment	 or	 the	 lesser	

sanction	 of	 suspension	 from	 the	 practice	 of	 law.	 	 See,	 e.g.,	 In	 re	 Nadeau,	

2016 ME 116,	 ¶	 50,	 144 A.3d 1161  (censure,	 reprimand,	 suspension	 from	

judicial	 duties);	 In	 re	 Nadeau,	 2007 ME 35,	 ¶	 7,	 916 A.2d 200  (censure,	

suspension	which	would	be	reduced	upon	enrollment	in	the	Maine	Assistance	

Program	 and	 completion	 of	 judicial	 ethics	 course,	 forfeiture	 of	 $1,000);	

In	 re	 Cox, 658 A.2d	 at	 1058  (Me.	 1995)	 (disbarment)14;	 In	 re	 Benoit,	

523 A.2d 1381,	1384-85	(Me.	1987)	(censure,	suspension,	forfeiture	of	$1,000,	

required	 course	 in	 judicial	 ethics);	 In	 re	 Kellam,	 503 A.2d 1308,	 1312	

(Me.	 1986)	 (censure,	 suspension,	 forfeiture	 of	 $3,500);	 In	 re	 Benoit,	

487 A.2d 1158,	1174-75	(Me.	1985)	(censure,	suspension,	forfeiture	of	$1,000);	

In	re	Ross, 428 A.2d	at	868 (suspension).	




    14		Prior	to	disbarment,	Cox	was	sanctioned	for	judicial	misconduct	on	two	separate	occasions.		See	

In	re	Cox,	553 A.2d 1255 (Me.	1989);	In	re	Cox,	532 A.2d 1017 (Me.	1987).	
                                                                                                      33	

	       [¶62]		This	is	now	the	fourth	time	that	Judge	Nadeau	has	appeared	before	

us	 for	 ethical	 violations,	 and	 the	 third	 time	 for	 conduct	 that	 occurred	 while	

serving	in	a	judicial	capacity.		See	In	re	Nadeau,	2016 ME 116,	144 A.3d 1161;	

In	re	Nadeau,	2007 ME 21,	914 A.2d 71415;	Bd.	of	Overseers	of	the	Bar	v.	Nadeau,	

Bar-05-03,	2006	Me.	LEXIS	167	(Mar.	2,	2006).		Here,	his	actions	were	often	

carried	out	in	an	intemperate	and	vindictive	fashion	against	former	colleagues	

of	his	law	practice	and	their	associates.		Attorneys’	reputations	were	harmed,	

and	litigants	before	him	were	pressured	to	support	his	efforts	to	increase	court	

resources	and	his	compensation.		Judge	Nadeau	has	not	fully	acknowledged	the	

intemperate	nature	of	his	decisions.16	

	       [¶63]		We	have	already	acknowledged	that	“prior	corrective	efforts	have	

not	been	effective	in	dissuading	[Judge	Nadeau]	from	engaging	in	intemperate	

conduct	 prohibited	 by	 the	 Canons.”	 	 In	 re	 Nadeau,	 2016 ME 116,	 ¶	 49,	

144 A.3d 1161.		This	time,	therefore,	more	severe	sanctions	are	warranted.		It	

is	 hereby	 ordered	 that	 Robert	 M.A.	 Nadeau	 forfeit	 $5,000	 and	 be	 suspended	




    15		We	imposed	sanctions	for	these	violations	in	In	re	Nadeau,	2007 ME 35,	916 A.2d 200.	


    16		The	intemperate	nature	of	Nadeau’s	conduct	is	further	evidenced	by	his	post-hearing	filing	in	

Jud-16-1	 supplementing	 his	 responses	 to	 questions	 posed	 to	 him	 during	 oral	 argument,	 which	
demonstrates	 that	 he	 did	 not	 appreciate	 the	 seriousness	 of	 his	 actions	 or	 how	 he	 was	 being	
perceived—even	through	oral	argument.	
34	

from	the	practice	of	law	for	two	years,	commencing	August	1,	2017,	and	shall	

comply	with	the	requirements	of	Maine	Bar	Rule	31.	

	     The	entry	is:	

                  It	is	ORDERED	that	former	York	County	Probate	
                  Judge	Robert	M.A.	Nadeau	forfeit	$5,000	and	be	
                  suspended	from	the	practice	of	law	in	Maine	for	
                  two	 years,	 commencing	 on	 August	 1,	 2017,	 for	
                  violations	 of	 Canons	 2(A),	 2(B),	 and	 3(C)(4),	 of	
                  the	 1993	 Maine	 Code	 of	 Judicial	 Conduct,	 as	
                  alleged	in	Counts	1-3	and	5	of	the	Report	of	the	
                  Committee	 on	 Judicial	 Responsibility	 and	
                  Disability	 in	 Jud-16-1,	 and	 for	 violation	 of	 Rule	
                  4.2(C)(1)	 of	 the	 2015	 Maine	 Code	 of	 Judicial	
                  Conduct	 as	 alleged	 in	 the	 Report	 of	 the	
                  Committee	 on	 Judicial	 Responsibility	 and	
                  Disability	in	Jud-17-1.	
	
	     	      	     	       	    	
	
Cabanne	 Howard,	 Esq.	 (orally),	 Committee	 on	 Judicial	 Responsibility	 and	
Disability,	Portland,	for	the	Committee	on	Judicial	Responsibility	and	Disability	
	
Robert	M.A.	Nadeau	(orally),	pro	se